141 F.3d 1182
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Edgardo Bamba VALENTON, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 97-70494.INS No. Ajj-wib-mqs.
United States Court of Appeals,Ninth Circuit.
.Submitted March 13, 1998**.Decided March 24, 1998.

Petition for Review of the Decision of the Board of Immigration Appeals.
Before WOOD,*** HALL, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM*


2
Edgardo Bamba Valenton petitions for review of the Board of Immigration Appeals's decision affirming the immigration judge's denial of his requests for asylum and withholding of deportation.  We have jurisdiction pursuant to 8 U.S.C. § 1105a(a), and we deny the petition.


3
The facts are known to the parties, and we shall not repeat them here.


4
To obtain reversal of the Board's decision, a petitioner must show that "the evidence he presented was so compelling that no reasonable factfinder could fail to find the requisite fear of persecution" on account of race, religion, nationality, membership in a particular social group, or political opinion.  INS v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).  Substantial evidence supports the Board's conclusion that Valenton has neither suffered past persecution nor faces a well-founded fear of future persecution "on account of" his political opinion.  Valenton was contacted by the New People's Army ("NPA") because he was a corporate secretary and shareholder of the Fortune Lending Investing Corporation.  The record more than adequately supports the Board's conclusion that the NPA's targeting of Valenton was not motivated, even in part, by Valenton's political opinion.  See id.;  Borja v. INS, No. 97-70272, slip op. at ___ (9th Cir.  March 20, 1998);  Sangha v. INS, 103 F.3d 1482, 1490 (9th Cir.1997).


5
DENIED.



**
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a);  Ninth Cir.R. 34-4(c)


**
 * The Honorable Harlington Wood, Jr., Senior United States Circuit Judge for the Seventh Circuit, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit R. 36-3